Citation Nr: 1718036	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  13-20 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left knee disorder.


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to September 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 



FINDING OF FACT

A medical nexus has not been established between a current left knee disorder and an in-service incurrence; the current left knee disorder did not manifest within one year of separation of service; and the current left knee disorder did not manifest continuous symptomatology since separation from service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, service personnel records, and VA treatment records have been obtained.  Private treatment records that are currently outstanding from the claims file have been identified by the Veteran throughout the course of the appeal, but he has not provided them to VA or provided VA with authorization to obtain them, despite multiple requests to do so.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with a VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  The Board notes that the Veteran has expressed his displeasure with the results of the VA examination, but he has not contested or otherwise challenged the qualifications of the examiner or the adequacy of the examination itself.  Moreover, he has not provided any competent medical evidence to refute the examiner's conclusions or call them into question.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Left Knee

The Veteran is seeking service connection for a left knee disorder which he believes resulted from his military service.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases, like arthritis, if they manifest to a compensable degree within a year of separation from service, or there is continuity of symptomatology since separation of surface.  38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records indicate that he sought treatment for pain in both legs in 1981.  The Veteran was diagnosed with shin splints due to an inadequate running shoe, and he was given an ACE bandage and advised to acquire new running shoes.  The Veteran also sought treatment for pain in his left leg in January 1983.  He was diagnosed with a muscular strain of the left leg.  The Veteran was prescribed an analgesic balm to be applied before and after physical training.  The Veteran sought treatment again in March 1983 for pain in the interior portion of his left leg as well as the lower portion of his knee cap.  The Veteran was diagnosed with possible shin splints and knee pointer.  The Veteran was treated with a knee band, leg wrap, and heat.  At the Veteran's September 1983 separation physical his lower extremities were evaluated as normal.  

The Veteran claims that he did not seek any knee treatment until 2010 when he reported seeking treatment at a private facility for left knee symptoms which ultimately result in him undergoing knee surgery that same year at a private facility.  These private treatment records however have not been associated with the record.  VA treatment records from January 2011 to present indicate that the Veteran has been diagnosed with and treated for a left knee disorder, namely chondromalacia.

The Veteran first filed for service connection in January 2011, reporting that he injured his knee in January 1983.  The Veteran indicated that his knee problem was discovered while attending the noncommissioned officer academy.  The Veteran further stated that due to this problem he was dismissed from the noncommissioned officer academy, because he was unable to run.

Service personnel records were reviewed, but other than showing that the Veteran requested a slightly earlier discharge, there is no indication that he was dismissed from NCO school.

In a February 2011 statement, the Veteran reported that he was dismissed from the noncommissioned officer academy due to problems with his right knee.  The Veteran indicated that he underwent surgery for his left knee, and that for his age (48 years old) both of his knees were in terrible shape.

The Veteran underwent a VA examination in September 2011.  He reported that, in approximately 1983 while at Camp Pendleton, he began to jog and noticed that his left knee was too tight to continue the run.  The Veteran stated that he sought treatment and was placed on light duty.  The Veteran further claimed that he had intermittent symptoms consisting of swelling, soreness, and tightness in the knee cap area for years without having the knee examined.  The Veteran reported that, in July 2010, he was referred to an orthopedist, and a magnetic resonance imaging (MRI) diagnosed tears of the meniscus and arthritis of the left knee.  The Veteran underwent arthroscopic surgery in September 2010.  The examiner noted that a September 2011 imaging study noted an impression of tricompatrmental osteoarthrosis.  The examiner opined that the Veteran's current left knee disorder was less likely than not related to a period of service.

In a December 2011 notice of disagreement, the Veteran reported that he had not had any problems with his left knee until March 3, 1983, and that, on that date, he sought medical treatment due to limited motion and swelling of the knee as well as his inability to walk, jog, or perform other athletic exercises.  The Veteran reported that he was placed on limited duty, and that, as a result, he was dropped from the noncommissioned officers academy.  The Veteran stated that after he was subsequently transferred to the 29 Palms Marine Base where he was placed on limited duty including no running.  However, no profiles are contained in the Veteran's service treatment records.  The Veteran claimed that during his separation examination as well as his original treatment on March 3, 1983 no action was taken to determine the seriousness of his injury, and that the culture of the Marine Corps discouraged reporting medical conditions; and his dismissal from the noncommissioned officers academy only reinforced this impression.  

The Veteran claimed that his service treatment records clearly show that doctors discharged him with a clear link to a knee injury that should have been cleared at the time of his discharge.  The Veteran indicated that he was silent for 27 years, and that a simple x-ray at the time would have showed if his problem was minor or severe.  The Veteran claimed that he underwent knee surgery, because his left knee problems grew worse as he aged, forcing him to seek medical treatment.  The Veteran also stated that his reticence to seek treatment earlier was due to a variety of financial and marital difficulties.  The Veteran also stated that he had recently undergone an x-ray that showed extreme arthritis and the likely need to undergo knee replacement surgery.

In a VA Form 9 filed in July 2013, the Veteran stated that his claim for service connection was denied, because it was found that his current left knee condition was due to surgery that occurred in 2010.  The Veteran objected that if this conclusion were true it would be reasonable to say that he would not have any right knee problems.  The Veteran reported, however, that his right knee is as bad if not worse than his left knee.  The Veteran argued that this meant that there was damage to his left knee prior to surgery.  The Veteran also alleged that 50 year olds without military experience have a low percentage of knee problems similar to his.  The Veteran further alleged that other veterans with his military occupational specialty have a higher incidence of knee problems than the general public, but he provided no data to support such an assertion.  The Veteran indicated that this was due to: field operations, carrying back packs, extensive training, running, repelling, and going up and down hills, and that his left knee injury was initially brought to life when he went to sick bay in 1983 while he attended the noncommissioned officer academy resulting in being assigned light duty.  The Veteran claimed that he had worked in an office since 1984.  The Veteran reported that he was currently being treated by VA facilities, and that eventually he will have to undergo a replacement of both knees.

The Veteran is not entitled to service connection for a left knee disorder.  The Veteran clearly has a current left knee disorder, and the Veteran clearly incurred a left knee injury in March 1983.  Nevertheless, the weight of the evidence is not sufficient to demonstrate a medical nexus between the current left knee disorder and the in-service incurrence, because there is no positive medical opinion of record indicating such a nexus.  Instead, the only medical opinion of record concluded that it was less likely than not that the Veteran's current left knee disability either began during or was otherwise caused by his military service.

The Board notes the Veteran's contentions that his service treatment records indicate a clear link between his service and his current disorder; his reports of sedentary employment since 1984; his contention that the condition of his right knee is indicative of his left knee's relation to a period of service; as well as his claim of a purported statistical relationship between the incidence of knee injuries and military service in his military occupational specialty.  Unfortunately, the relationship between these contentions and the current left knee disorder are matters of medical complexity, and the Veteran - although competent to report his own symptoms - has no demonstrated medical expertise.  The Board therefore affords these contentions no weight.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board also notes the Veteran's contention that an X-ray upon separation of service would have demonstrated the severity of his knee condition at that time.  The Board, however, must root its findings in the actual medical evidence of record, and the absence of such an X-ray or any other diagnostic test from the record, though unfortunate, does not provide a basis for his claim.  Therefore, the Veteran has not met the criteria for service connection, because the evidence of record is not sufficient to demonstrate a medical nexus between his current left knee disorder and an in-service left knee injury.  

The weight of the evidence does not demonstrate that the Veteran's left knee disorder manifested within one year of separation or continuous symptomatology since separation of service.  The Board notes that the Veteran injured his left knee in March 1983, and that he claimed that he has manifested left knee symptoms ever since.  Unfortunately, the Veteran's lower extremities were evaluated as normal upon separation from service.  Furthermore, the Veteran, by his own admission, did not seek treatment until 2010, and treatment records do not memorialize further left knee symptoms until 2011.  The significant passage of time between separation from service and the earliest memorialization of reports of left knee symptoms forces the Board to conclude that it is not at least as likely as not that the Veteran manifested a chronic left knee disability within one year of separation from service, and the separation physical finding the lower extremities to be normal serves to sever any continuity of symptomatology since service.  

The Board notes the Veteran's contention that reporting symptoms was not encouraged in Marine Corps culture.  The Board appreciates this, but this explanation does not explain why the Veteran would be reticent to report symptoms on a separation examination or to a private physician after separating from service.  The Board also notes the Veteran's report that his reticence to seek treatment was due to financial and marital difficulties.  Once again however, the Board must root its findings in the record before it, and the record is silent for decades after separation from service.  

The Veteran was provided with a medical examination with an opinion as to the left knee etiology, but the opinion failed to link the Veteran's left knee disability to his military service, and the Veteran has not provided any competent medical evidence to refute the examiner's conclusions.

Here, the weight of the probative evidence of record simply fails to demonstrate a medical link between a current left knee disorder and the Veteran's period of active service, of which there is also no record of a diagnosis within one year of separation or continuous symptomatology.  As described, the weight of the evidence is against the Veteran's claim, and as such entitlement to service connection for a left knee disorder is denied.


ORDER

Service connection for a left knee disorder is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


